Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to election filed on 07-18-2021. The applicant elects Group I (Claims 1-4) drawn to a wireless headphone system and claim 5 has been withdrawn. Claims 1-4 are pending.       

Examiner’s Amendment

                                                    Using FP 08-07 
3.  This application is in condition for allowance except for the presence of claim 5 directed to applicant’s election filed on 07-16-2021, claim 5 is non-elected without traverse.  Accordingly, claim 5 has been cancelled.                                           

      Allowable Subject Matter
4.    The following is an examiner's statement of reasons for allowance: The prior art does not teach that “a wireless headphone system, comprising the other end of the base connection wire is connected to the third base contact; the wireless headphone comprises a wireless headphone power wire, a wireless headphone ground wire, a wireless headphone RXD wire, a wireless headphone TXD wire, a wireless headphone .   
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
      Independent claim 3 is allowable for similar reason as claim 1.
      Dependent claims 2 and 4 are dependency to independent claims 1 and 3.

5.   Claims 1-4 are allowable.

                                                                 Conclusion
6.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
    Tsunoda et al. (US PAT 7,853,035) discloses that a pair of headphones that includes a head band having a pair of support arms and a pair of housings angularly movably mounted on the support arms, respectively, by pivots in confronting relation to each other. Each of the housings has a presser disposed therein near the pivot and projecting substantially perpendicularly to an outer surface of the housing, the presser having a head held against one of the support arms under resiliency, the head having a step engageable with the support arm for limiting angular movement of the housing with respect to the support arm. 
    Dress et al. (US PAT. 6519448) discloses that a communication link between a transmitter and a receiver for the purpose of relaying audio material derived from an existing source to a user desiring to remain unencumbered by the source apparatus comprises the steps of: placing the receiver unit into physical contact with the transmitter unit, powering up both transmitter and receiver units, and waiting for an indication of process completion before setting the receiver unit in place. The transmitter unit searches for a free of communication channel, initiates transmission of user-chosen audio material over permitted broadcast bands, and programs the receiver unit with information allowing it to receive on the same channel. The receiver unit is lightweight, worn in the outer canal of the ear or on the head in the conventional manner. The entire programming and transmission process takes place automatically without further user 
      Haeyama (US PAT. 6,191,634) discloses that a data communication interface between a high-power device and a low-power device enabling wherein a cable having connectors at its both ends connects the high-power device and the low-power device; and the low-power device has its own incorporated level conversion circuit and drives same with a voltage which is supplied as a source voltage for the low-power device. The circuit receives a data signal at voltage levels compatible with the high-power device. The circuit converts the received signal into a data signal which is acceptable by the low-power device. The circuit receives from the low-power device a data signal at voltage levels compatible with the low-power device, and also converts the received signal into a signal which is acceptable by the high-power device. The level conversion circuit needs no element, such as a zener diode, for lowering (clamping) a voltage because the circuit is powered by the low-power device. The circuit can be miniaturized by thus excluding such a clamp element, and the connectors are also miniaturized because the low-power device incorporates the level conversion circuit therein.
     De Haas et al. (US 2002/0149404) discloses that Line driver for a LIN-bus. The line driver has a current source output transistor (T1) for pulling down the LIN-bus wire (LB) to ground (GND). The LIN-bus wire (LB) is connected to a positive supply voltage (VBAT) through a pull-up resistor (R1). The output transistor (T1) provides a ramp shaped output current under control of a ramp generator (RG). The ramp shaped output current in combination with the pull-up resistor (R1) asserts a ramp shaped output voltage on the LIN-bus wire (LB). According to the LIN-bus specifications the resistance of the pull-up resistor may vary between 500 Ohm and 1 k Ohm. When the resistance is 1 k Ohm, the output voltage is clamped to signal ground 
      Chenc (US 2010/0054732) discloses that a digital signal is sent by a one-wire digital input/output unit of a one-wire IR communication system at the side of the dedicated device to an IR transmitting element, a working range is established in which the IR signal is sent, which is received at the side of the target device by an IR receiving element of the one-wire IR communication system of the target device, and the IR signal is sent by the one-wire digital input/out of the IR system across the main communication trunk to the modules of the target device. The system has a one-wire infrared communication system installed in a dedicated device and a target device, containing a one-wire digital input/output of the system, connected to a separator/amplifier unit with RxD and TxD lines, while the one-wire input/output of the system at the side with the dedicated device is connected to units of the testing system of the device and at the side with the target device the one-wire digital input/output of the system is connected directly by the main communication trunk to the modules of the target device. 
      Schul (US PAT. 8,867,776) discloses that a speaker frame for a display device, such as a tablet, provides enhanced audio output when a device is docked within the frame of speakers. The speaker frame includes a battery to power the speaker frame operation and provide additional power to a docked device. The speaker frame can also dock to a second base unit, which can include additional speakers.



Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 08-02-2021